Title: Bill to Establish the Places of Holding Courts in the Counties of Pittsylvania and Henry, [4 November 1776]
From: Virginia House of Delegates
To: 


                    
                        [4 November 1776]
                    
                    For fixing the places of holding courts for the counties of Pittsylvania and Henry Be it enacted by the General assembly of the Commonwealth of Virginia that it shall and may be lawful for the freeholders of the said county of Pittsylvania qualified by law to vote for representatives in general assembly, and they are hereby required to meet at the house of Richard Farthing in the said countyon theday ofnext, then and there to chuse the most convenient place (having due regard as well to the extent of the said county as to the populousness of it’s several parts) for holding courts for the said county in future.
                    And be it further enacted that notice of the said time and place of election shall be given to the freeholders of the said county of Pittsylvania by the Sheriff, ministers and readers, in the same manner and under the like penalties as are directed for giving notice of an election of representatives to serve in General assembly, and that the election shall be held by the said sheriff in the same manner as such election of representatives to serve in General Assembly, writing down the names of the places voted for, every one in a separate column of his poll, and the names of every freeholder voting under the place for which he votes: and the place for which the most votes shall be given shall thenceforth be the place for holding courts for the said county: and after the election shall be made the sheriff shall return the original poll, attested by himself, to the clerk’s office of the said county, by whom the same shall be recorded.
                    And be it further enacted that the same rules and proceedings shall be observed in every article relating to the said election, and all persons failing to do their respective duties shall incur the same penalties and be subject to the same actions as are prescribed by law in case of an election of representatives to serve in General assembly.
                    And be it further enacted that it shall and may be lawful for the freeholders of the said county of Henry qualified by law to vote for representatives to serve in General assembly, and they are hereby required, at the time and place of meeting to make their first choice of representatives (which place is hereby declared to be the plantation  of John Rolands) to make choice also of the most convenient place for holding courts for the said county of Henry in future having due regard as well to the extent of the said county as to the populousness of it’s several parts, which election shall be notified and held, and in all circumstances be conducted by the same rules and proceedings, and all persons failing to do their respective duties shall incur the like penalties and be subject to the same action as before directed for the county of Pittsylvania.
                    Provided that if the freeholders of either of the said counties of Pittsylvania or Henry shall be prevented by rain snow or accidental rise of watercourses from assembling at the places of election on either of the days before mentioned that then it shall and may be lawful for the sheriff and he is hereby required to postpone the election so prevented, until that day week, and so in like manner from week to week so often as the case shall happen.
                    And whereas by the usual course of the law sheriffs cannot be qualified for their offices but by the justices of the peace in open court at the courthouse of their counties; and no court can be held for the qualification of a sheriff for the said county of Henry until a place for holding the same is fixed on as before directed; be it therefore enacted that the sheriff for the county of Pittsylvania shall have authority and power and he is hereby required to notify and hold the said election for the county of Henry as well of a place for holding courts as aforesaid as for making their first choice of Representatives to serve in General assembly, in like manner and subject to the same penalties and actions as are before prescribed in the case of the election for the county of Pittsylvania.
                